Case 1:20-cv-10880-PDB-PTM ECF No. 3 filed 04/30/20 PagelD.16 Page 1 of 6

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

NORTHERN DIVISION
JACQUELINE A. CAMPBELL Case No. 1:20-cv-10880-PDB-PTM
Plaintiff, Hon. Paul D. Borman

VS.

ST. FRANCIS HOME OF SAGINAW,

Defendant.

 

DEFENDANT’S ANSWER TO COMPLAINT,
AFFIRMATIVE DEFENSES AND RELIANCE ON JURY DEMAND

NOW COMES the Defendant, St. Francis Home of Saginaw, by and through
its attorneys, Braun Kendrick Finkbeiner P.L.C., for its Answer to Plaintiffs
Complaint states as follows:

1. Defendant admits the allegations in Paragraph 1 on information and
belief.

2. Defendant denies as untrue the allegation that it does business in the
County of Bay, State of Michigan. Rather, Defendant does business in the County
of Saginaw, State of Michigan. Defendant admits the remaining allegations in
Paragraph 2.

3. Defendant admits the allegations in Paragraph 3.

4. Defendant admits only that Plaintiff applied for and received

{$1547089.DOCX.1} 1
Case 1:20-cv-10880-PDB-PTM ECF No. 3 filed 04/30/20 PagelD.17 Page 2 of 6

intermittent and continuous leave under the Family & Medical Leave Act based on

her own serious health condition during her employment with Defendant.

Defendant lack sufficient knowledge or information to form a belief as to the truth

of the remaining allegations in Paragraph 4 and, therefore, neither admits nor

enies same (hereinafter “neither admits nor i .
d h fter “neither admit denies”

5.

6.

7.

8.

9.

Defendant admits the allegations in Paragraph 5.
Defendant admits the allegations in Paragraph 6.
Defendant denies as untrue the allegations in Paragraph 7.
Defendant denies as untrue the allegations in Paragraph 8.

Defendant admits only that Plaintiff's employment was not terminated

based upon her failure to meet job expectations. Defendant denies as untrue that

Plaintiff's performance always met Defendant’s expectations.

10.

11.

12.

13.

14.

15.

Defendant denies as untrue the allegations in Paragraph 10.
Defendant denies as untrue the allegations in Paragraph 11.
Defendant denies as untrue the allegations in Paragraph 12.
Defendant denies as untrue the allegations in Paragraph 13.
Defendant denies as untrue the allegations in Paragraph 14.

The allegations in Paragraph 15 state a request for relief to which no

answer is required. To the extent an answer may be required, Defendant denies as

untrue that Plaintiff is entitled to any of the relief requested.

{S1547089.DOCX.1}
Case 1:20-cv-10880-PDB-PTM ECF No. 3 filed 04/30/20 PagelD.18 Page 3 of 6

COUNT I
VIOLATIONS OF THE FAMILY AND MEDICAL LEAVE ACT

16. Defendant hereby incorporates its answers to Paragraphs 1-15 as if
fully stated herein.

17. Defendant admits only that Plaintiff applied for and received
intermittent and continuous leave under the Family & Medical Leave Act based on
her own serious health condition during her employment with Defendant.
Defendant neither admits nor denies the remaining allegations in Paragraph 17.

18. Defendant admits the allegations in Paragraph 18.

19. Defendant denies as untrue the allegations in Paragraph 19.

20. Defendant admits only that Plaintiff sought and received leave under
the Family & Medical Leave Act. Defendant neither admits nor denies the
remaining allegations in Paragraph 20.

21. Defendant admits only that it knew Plaintiff sought and received leave
under the Family & Medical Leave Act. Defendant neither admits nor denies the
remaining allegations in Paragraph 21.

22. Defendant denies as untrue the allegations in Paragraph 22.

23. Defendant denies as untrue the allegations in Paragraph 23.

24. Defendant denies as untrue the allegations in Paragraph 24.

25. Defendant neither admits nor denies the allegations in Paragraph 25.

26. Defendant admits only that Plaintiff applied for and received leave

{$1547089.DOCX.1} 3
Case 1:20-cv-10880-PDB-PTM ECF No. 3 filed 04/30/20 PagelD.19 Page 4 of 6

under the Family & Medical Leave Act based on her own serious health condition.
Defendant neither admits nor denies the remaining allegations in Paragraph 26.

27. Defendant denies as untrue the allegations in Paragraph 27.

28. Defendant denies as untrue the allegations in Paragraph 28.

29. Defendant denies as untrue the allegations in Paragraph 29.

30. Defendant denies as untrue the allegations in Paragraph 30.

31. Defendant denies as untrue the allegations in Paragraph 31.

32. The allegations in Paragraph 32 state a request for relief to which no
answer is required. To the extent an answer may be required, Defendant denies as
untrue that Plaintiff is entitled to any of the relief requested.

AFFIRMATIVE DEFENSES

NOW COMES the Defendant, St. Francis Home of Saginaw, by and through
its attorneys, Braun Kendrick Finkbeiner P.L.C., and for its Affirmative Defenses
states as follows:

1. Defendant had legitimate, non-discriminatory and non-retaliatory

reasons for terminating Plaintiff's employment.

2. Non-economic damages are not available under the Family & Medical
Leave Act.
3. Plaintiff may have failed to mitigate her damages.

{S1547089.DOCX.1} 4
Case 1:20-cv-10880-PDB-PTM ECF No. 3 filed 04/30/20 PagelD.20 Page 5of6

4, Defendant reserves its opportunity to amend its Affirmative Defenses

at or before the conclusion of discovery.

RELIANCE ON JURY DEMAND
NOW COMES the Defendant, St. Francis Home of Saginaw, by and through
its attorneys, Braun Kendrick Finkbeiner P.L.C., and hereby states its reliance on
the jury demand previously filed by Plaintiff in this matter.

Dated: April 30, 2020 By: /s/ Jamie Hecht Nisidis
JAMIE HECHT NISIDIS
Attorneys for Defendant
4301 Fashion Square Boulevard
Saginaw, Michigan 48603
989-498-2100
jamnis@braunkendrick.com
(P48969)

{S1547089.DOCX.1} ‘ 5
Case 1:20-cv-10880-PDB-PTM ECF No. 3 filed 04/30/20 PagelD.21 Page 6 of 6

CERTIFICATE OF SERVICE

I hereby certify that on April 30, 2020, I electronically filed the foregoing paper
with the Clerk of the Court using the ECF system which will send notification of
such filing to the attorneys registered with the ECF system.

/s/ Jamie Hecht Nisidis

JAMIE HECHT NISIDIS

Braun Kendrick Finkbeiner P.L.C.
Attorneys for Defendants

4301 Fashion Square Boulevard
Saginaw, Michigan 48603
989-498-2100
jamnis@braunkendrick.com
(P48969)

 
